Citation Nr: 0920306	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-00 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for major depressive 
disorder.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1967 to January 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2006 rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  In his January 
2008 substantive appeal, the Veteran requested a Travel Board 
hearing.  Such hearing was scheduled in September 2008; the 
Veteran failed to appear.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

On April 1968 psychological evaluation in service it was 
noted (among other things) that, while under the influence of 
alcohol, the Veteran had shown a desire to physically harm 
himself and had, in fact, attempted to jump out of a window.  
The diagnosis was antisocial personality.  His entrance and 
separation examination reports are silent for psychiatric 
disability.

Postservice VA and private medical records beginning in 1999, 
and those from a period of incarceration in 1998, note the 
Veteran had a family history of psychiatric problems, and a 
personal history of alcohol and substance abuse, and 
depression.  Among the Veteran's various psychiatric 
diagnoses were:  Major depressive disorder, alcohol 
hallucinosis rule out organic hallucinosis, sleep disorder, 
alcohol dependence, depressive disorder with psychotic 
features, and probable posttraumatic stress disorder (PTSD).  

Under 38 U.S.C.A. §§ 105(a), 1110 compensation is prohibited 
when the disability is a result of the [V]eteran's own 
willful misconduct or abuse of alcohol or drugs." The U.S. 
Court of Appeals for the Federal Circuit has interpreted 
these provisions as precluding compensation for 1) a primary 
alcohol abuse disability incurred during service, and 2) any 
secondary disability (such as cirrhosis of the liver) 
resulting from primary alcohol abuse during service.  Allen 
v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event,  
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

The Veteran has current diagnoses of psychiatric disability, 
including major depressive disorder.  His service treatment 
records show he had psychiatric manifestations in service.  
The record does not include a VA examination specifically for 
a medical opinion as to whether the Veteran's current 
psychiatric disability is related to his symptoms in service.  
The McLendon "low threshold" standard as to when a VA 
examination is necessary is met.  

The Veteran has been receiving treatment for his psychiatric 
disability at VA facilities.  Updated records of such 
treatment are constructively of record, may contain pertinent 
information, and must be associated with the claims file.  

In addition, based on the history given by the Veteran during 
treatment, it appears there may be additional private 
psychiatric treatment records outstanding.  Such records also 
may contain pertinent information, and must be secured..

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to 
identify all sources of psychiatric 
treatment or evaluation he has received 
(records of which are not already 
associated with his claims file), and to 
provide any releases necessary for VA to 
secure private records of such treatment 
or evaluation.  The RO should obtain for 
the record copies of the complete records 
of all such treatment and evaluation from 
the identified sources, to specifically 
include copies of complete clinical 
records of all VA treatment since July 
2006. 

2.  The RO should then arrange for the 
Veteran to be examined by a psychiatrist 
to determine the nature and likely 
etiology of his psychiatric disability.  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  Upon examination/interview 
of the Veteran, and review of pertinent 
medical history, the examiner should 
provide opinions responding to the 
following:

(a) What is (are) the diagnosis(es) for 
the Veteran's current psychiatric 
disability(ies)?  Please identify any 
diagnosed psychiatric disability that is 
either secondary to alcohol or drug abuse, 
or is not a chronic acquired psychiatric 
disability (e.g., personality disorder).  

(b) For each psychiatric disability 
diagnosed (other than a personality 
disorder or one related to alcohol or drug 
abuse), please provide an opinion as to 
whether such disability is, at least as 
likely as not (50% or better probability), 
related to the Veteran's service, to 
include the psychiatric complaints noted 
therein.

The examiner must explain the rationale 
for all opinions given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).
 
